Citation Nr: 0313688	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-01 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the lumbar spine, as secondary to service-
connected chronic low back strain with spondylolysis.

2.  Entitlement to an increased rating for service-connected 
residuals of chronic low back strain with spondylolysis, 
currently rated as 10 percent disabling.


WITNESSES AT HEARINGS ON APPEAL

The Veteran-Appellant and a friend


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1967 to 
February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The veteran entered notice of disagreement with this 
decision in July 1998; the RO issued a statement of the case 
in August 1998; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in January 1999.  In 
February 2003 during the appeal, the RO determined that 
spondylolysis was a residual of the veteran's service-
connected chronic low back strain.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided a VA medical examination and medical 
etiology opinions, in order to assist in substantiating the 
claims for VA compensation benefits.

2.  The veteran's diagnosed spondylolysis of the lumbar spine 
has been determined to be secondary to service-connected 
chronic low back strain. 

3.  The veteran does not have a current disability of 
spondylolisthesis, spondylosis, or other degenerative 
disorder of the lumbar spine. 

4.  The veteran's service-connected residuals of chronic low 
back strain with spondylolysis are manifested by 
characteristic pain on motion; not more than slight 
limitation of motion of the lumbar spine, including due to 
painful and weakened motion; and do not manifest muscle spasm 
on extreme forward bending or loss of unilateral lateral 
spine motion in the standing position.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for degenerative 
disease of the lumbar spine as secondary to service-connected 
chronic low back strain with spondylolysis.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2002).

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of chronic low back strain with 
spondylolysis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
benefits sought on appeal.  The February 2003 supplemental 
statement of the case advised the veteran of the regulatory 
provisions of the Veterans Claims Assistance Act of 2000.  
Letters from the RO dated in May 2001 and March 2003 advised 
the veteran of the Veterans Claims Assistance Act of 2000, 
requested the veteran to identify all health care providers 
who had treated him, sent consent forms for this purpose, and 
requested the veteran to identify any records he wanted VA to 
request for him.  The Board finds that the RO has obtained, 
or made reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's claim, and 
the appellant has not identified any additional records or 
other evidence that has not been obtained.  The veteran was 
afforded VA compensation examinations and medical etiology 
opinions to assist with his claims; the veteran declined 
additional compensation examination.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  Accordingly, no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.

II.  Secondary Service Connection for Degenerative Disease of 
the Lumbar Spine

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

In a November 1997 Statement in Support of Claim, the veteran 
wrote that he had degenerative disc disease due to his 
service-connected low back disability.  He submitted an 
Application for Compensation in November 1997 that listed 
"back problems." 

In this case, service connection has been established for 
residuals of chronic low back strain since March 1971.  The 
veteran's diagnosed spondylolysis of the lumbar spine has 
been determined to be secondary to service-connected chronic 
low back strain.  In February 2003 during the current appeal, 
the RO determined that spondylolysis was a residual of the 
veteran's service-connected chronic low back strain.  The 
medical opinion evidence of record supports that finding.  

After a review of all the lay and medical evidence of record, 
including the veteran's written submissions and personal 
hearing testimony, whether or not specifically cited in this 
decision, the Board finds that the veteran does not have a 
current disability of spondylolisthesis, spondylosis (a 
degenerative disorder of the spine), or other degenerative 
disorder of the lumbar spine (other than spondylolysis) for 
which service connection could be granted.  In this regard, 
the Board notes that the veteran has been diagnosed with 
spondylolysis; however, the RO determined that the veteran's 
diagnosed spondylolysis of the lumbar spine was secondary to 
service-connected chronic low back strain.  As spondylolysis 
has been recognized as a service-connected residual of the 
veteran's service-connected low back strain, and has been 
rated as a service-connected residual of low back strain, the 
question of service connection for spondylolysis is no longer 
for consideration.  See 38 C.F.R. § 4.14 (the evaluation of 
the same disability or manifestation under various diagnoses 
is to be avoided).  

The Board notes that, although a January 1998 VA examination 
report reflects a diagnosis of spondylosis, this was a 
typographical error; the weight of the medical evidence of 
record demonstrates that the veteran does not in fact have 
spondylosis.  The weight of the medical evidence demonstrates 
that the veteran does have spondylolysis, for which service 
connection has been granted by the determination that this 
disorder was a residual of the veteran's service-connected 
chronic low back strain.  The diagnosis of "spondylosis" in 
the January 1998 VA examination was explicitly based on 
magnetic resonance imaging (MRI) findings, which the VA 
examiner erroneously indicated to be "spondylosis."  The 
MRI report to which the January 1998 VA examiner was 
referring in fact reflects a diagnostic impression of 
"[s]pondylolysis at L5-S1."  

A December 2002 VA examination report reflects that, after 
reviewing the entire claims file as pertains to the veteran's 
low back disability, a VA examiner concluded that the January 
1998 diagnosis of spondylosis was a typographical error or an 
inaccurate dictation.  The December 2002 VA examiner 
explained that spondylosis is a degenerative disorder of 
spines, which represents a wearing out of the spine, while 
spondylolysis is caused by a stress fracture in one of the 
bones of the vertebra, typically in the lower back.  This 
examiner's opinion was further based on a February 1999 
lumbosacral spine film that "documented spondylolysis 
without evidence of degenerative or spondylolisthesis."

The weight of the medical evidence demonstrates that the 
veteran does not have additional current disability of 
spondylolisthesis or other degenerative disorder of the 
lumbar spine for which service connection could be granted.  
The December 2002 VA medical opinion explained that, when a 
stress fracture in one of the bones of the vertebra typically 
in the lower back (which causes spondylolysis) begins to 
slip, it is called spondylolisthesis.  The examiner explained 
that the veteran did not have such slippage (per MRI), so 
concluded that the veteran did not have spondylolisthesis.  
The examiner further opined that the veteran's trauma did not 
exacerbate his spina bifida occulta.  

While the veteran is competent to report and describe to a 
medical professional the in-service and post-service symptoms 
of his low back, as well as symptoms he experiences at any 
time, it is the province of health care professionals to 
enter conclusions which require medical opinions, including a 
current medical diagnosis and an opinion as to the 
relationship between a current disability and service or a 
service-connected disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

For the above reasons, the Board finds that service 
connection is not warranted for additional low back disorders 
claimed as degenerative disease of the lumbar spine.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310. 

III.  Increased Rating for Residuals of Low Back Strain 
(including Spondylolysis)

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155;  
38 C.F.R. § 4.1.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Diagnostic Code 5292 provides that, where there is slight 
limitation of motion of the lumbar spine, a 10 percent rating 
will be assigned.  Where there is moderate limitation of 
motion of the lumbar spine, a 20 percent rating will be 
assigned.  For severe limitation of motion of the lumbar 
spine, a 40 percent rating, the maximum schedular rating for 
limitation of motion, will be assigned.  38 C.F.R. § 4.71a.  

Diagnostic Code 5295 provides that for lumbosacral strain 
with characteristic pain on motion a 10 percent rating is 
warranted.  For lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position, a 20 percent rating is 
warranted.  For severe lumbosacral strain, manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a maximum schedular rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a. 

In this case, service connection has been established for 
residuals of chronic low back strain, rated under Diagnostic 
Code 5295 as noncompensably disabling from March 1971, and 10 
percent disabling from September 1985.  In November 1997, the 
veteran entered the currently appealed claim for increased 
rating, contending that he had "back problems" and "back 
spasms." 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected chronic low back 
strain with spondylolysis. The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, as this is a 
claim for increased rating.  The present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

After a review of all the evidence of record, whether or not 
specifically referenced, including VA examination reports and 
outpatient treatment records and personal hearing testimony 
and written submissions, the Board finds that the veteran's 
service-connected residuals of chronic low back strain with 
spondylolysis are manifested by not more than characteristic 
pain on motion, and not more than slight limitation of motion 
of the lumbar spine, including due to painful and weakened 
motion. 

The Board finds that a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5295 because the weight of 
the evidence demonstrates that the veteran's service-
connected residuals of chronic low back strain with 
spondylolysis manifest characteristic pain on motion, but do 
not manifest muscle spasm on extreme forward bending or loss 
of unilateral lateral spine motion in the standing position.  
38 C.F.R. § 4.71a.  At a VA compensation examination of the 
spine in January 1998, the veteran complained of "spasms" 
in the back, radiating pain, and a back pain which bothered 
him all the time and was helped with relaxation and pain 
medication; the examiner described this as a diffuse type 
chronic ache description.  Clinical examination revealed 
minimal to mild tightness in the paraspinals, but no 
tenderness or spasm.  Range of motion testing of the lumbar 
spine reflects lumbar flexion of 60 degrees (with more 
possible), extension of 25 degrees, and lateral bending of 25 
degrees, all without spasm or pain with radiation.  The 
examiner opined that the veteran's low back disability could 
cause pain with radiation proximally and distally, though the 
veteran did not have any neuromuscular deficits or limited 
motion.  

A private examination in July 1999 by Nancy Sprince, M.D., 
revealed normal gait, normal heel and toe walking, and full 
flexion of the spine, including touching the toes with the 
fingers, with no paraspinal tenderness.  Pain was noted only 
at 10 degrees in extension, which is consistent with a 10 
percent rating under Diagnostic Code 5295 for lumbosacral 
strain with "characteristic pain on motion."  38 C.F.R. 
§ 4.71a.  While Dr. Sprince opined that the veteran had 
severe functional impairment, this was specifically related 
to the non-service-connected disorder of thoracolumbar muscle 
spasm.  See 38 C.F.R. § 4.14 (the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected rating is to be avoided).  
The examination by Dr. Sprince did not reveal findings of 
muscle spasm on extreme forward bending or loss of unilateral 
lateral spine motion in the standing position due to the 
service-connected chronic low back strain, as contemplated by 
a 20 percent rating under Diagnostic Code 5295.  38 C.F.R. 
§ 4.71a. 

In this veteran's case, Diagnostic Code 5295 is the most 
appropriate diagnostic code for rating the veteran's chronic 
low back strain with spondylolysis, including rating based on 
limitation of motion of the lumbar spine.  Limitation of 
motion, including due to painful motion, is a part of the 
rating criteria under Diagnostic Code 5295; therefore, 
limitation of motion may not be rated under both Diagnostic 
Code 5295 and Diagnostic Code 5292.  See 38 C.F.R. § 4.14 
(the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided).  The Board has 
nevertheless considered all potentially applicable diagnostic 
codes to determine if a rating under any other diagnostic 
code would result in a rating more favorable to the veteran, 
including a rating based solely on limitation of motion under 
Diagnostic Code 5292.

The Board finds that a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5292.  The weight of the 
evidence demonstrates that the veteran's service-connected 
residuals of chronic low back strain with spondylolysis do 
not manifest more than slight limitation of motion of the 
lumbar spine, including due to painful and weakened motion.  
38 C.F.R. § 4.71a.  The January 1998 VA compensation 
examination revealed ranges of motion of the lumbar spine to 
more than 60 degrees in flexion, extension to 25 degrees, and 
lateral bending to 25 degrees, all without spasm or pain with 
radiation.  The examiner opined that the veteran's low back 
disability could cause pain with radiation proximally and 
distally, but the veteran did not have any neuromuscular 
deficits or limited motion.  The examiner specifically found 
no pain on motion testing.  Painful motion is considered 
limited motion only from the point that pain actually sets 
in.  See VAOPGCPREC 9-98.  The Board finds that the notation 
by Dr. Sprince of pain at 10 degrees in extension as the only 
limitation of motion of the lumbar spine, in the context of 
findings of full flexion and no tenderness in the paraspinal 
regions, reflects not more than slight limitation of motion 
of the lumbar spine, as contemplated by a 10 percent 
disability rating under Diagnostic Code 5292.  In this case, 
painful motion has not been shown to set in so as to produce 
disability more nearly approximating moderate limitation of 
motion of the lumbar spine as contemplated by a 20 percent 
disability rating under Diagnostic Code 5292.  38 C.F.R. 
§ 4.71a. 

Consideration has also been given to rating the veteran's 
service-connected low back disorder under Diagnostic Code 
5285, residuals of fracture of the vertebra.  A March 2002 
rating, however, denied service connection for a fractured 
spine.  Accordingly, rating under Diagnostic Code 5285 would 
not be appropriate.

The Board has considered the personal hearing testimony of 
the veteran and a friend, as well as written statements 
submitted by the veteran.  The Board notes the veteran's 
reports of chronic low back pain that radiates and "muscle 
spasms."  While the veteran is competent to testify 
regarding his low back pain or tightness, or similar lay 
description of low back symptomatology, muscle spasm is a 
clinical finding that he is not competent to diagnose.  See 
Espiritu, 2 Vet. App. at 494-95.  Examination in this case in 
January 1998 revealed only tightness, but did not reveal 
actual muscle spasm, and there is otherwise no clinical 
evidence of paraspinal muscle spasm.  For these reasons, the 
Board finds that the criteria for a rating in excess of 10 
percent for service-connected residuals of chronic low back 
strain with spondylolysis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected residuals of chronic low back strain with 
spondylolysis have independently caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such orthopedic 
disability.  The veteran's low back complaints and clinical 
findings are well delineated, including on the basis of MRI 
testing and range of motion testing, and do not support his 
general assertion that he is unable to work.  The record 
reflects no hospitalization for service-connected low back 
disability.  The regular schedular standards contemplate the 
veteran's complaints of low back pain, painful motion, and 
limitation of motion of the lumbar spine due to pain or 
weakness.  Under these circumstances, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of either of these 
issues on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102. 


ORDER

Service connection for degenerative disease of the lumbar 
spine, as secondary to service-connected chronic low back 
strain with spondylolysis, is denied.

An appeal for a rating in excess of 10 percent for residuals 
of chronic low back strain with spondylolysis is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

